DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In claim 2, at line 1: replace “An” with “The” in order to correct an antecedent basis issue. 
Claims 3-15, 21, and 22, each at line 1, require a similar amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
For fee calculating purposes, Applicant's claim 16 was initially determined to be a dependent claim because of its reference to claim 1 (MPEP §608.01(n) II.). However, claim 16’s reference to claim 1 simply functions as a cross reference. The reference to claim 1 is not phrased so as the method of claim 16 further limits the charging station of claim 1. Instead, claim 16 is phrased as: claim 16 is drawn to a method that the limitations recited in claim 1. 
While a dependent claim is required to make an express reference to a prior claim from which it depends (35 U.S.C. §112 (d)/4th paragraph), it does not follow that reference to another/prior claim indicates the claim is intended to be a dependent claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 17 and 18 are rejected under the similar rationale as above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2011 105 421 A1 to Gifas Electric GmbH (“Gifas”) in view of EP 2 039 557 A1 to Iveco France S.A. (“Iveco”). 

As to independent claim 1, Gifas teaches: 
an electric vehicle charging station (¶ 0001) comprising: a casing for installing below ground having a base, a side wall and a top defining an inner space, an opening being provided in the top (¶ 0033, Fig. 1: 10); a pillar (Fig. 2: 14, 16, ¶ 0040, 0041); and a power socket for connection to a power supply and for receiving a power connector of an electric vehicle (Fig. 2: 12, ¶ 0036), the power socket being mounted in a side of the pillar and proximate to an upper end of the pillar (Fig. 2, position of socket 12 relative to pillar 14), a lower end of the pillar being receivable in the casing and the pillar being movable through the opening between a retracted position for storing the pillar within the inner space of the casing below ground (¶ 0040, 0041), and an extended position above ground for supporting the power socket outside the casing above ground (¶ 0040).
Gifas does not teach, as is required by claim 1, the charging station further comprises a load sensor provided on the pillar for detecting a load on the pillar, or provided on the casing.
Iveco generally relates to an electrical energy recharging device (¶ 0001). Iveco teaches using a sensor on the casing to detect and identify a vehicle, so as to avoid untimely opening of a hatch (¶ 0014, 0027). 
One of ordinary skill in the art having the benefit of Iveco’s teachings would find it obvious to modify Gifas’s charging station to include a sensor on the casing so as to avoid extending the pillar to a position above ground if, for example, there is an obstruction above the pillar. 

As to claim 2, the electric vehicle charging station as claimed in claim 1, further including a powered actuator joined to the pillar and to the casing, in which the powered actuator is arranged to cause the pillar to move relative to the casing between the extended position and the retracted position (Gifas: ¶ 0008, 0009, 0067, Iveco: ¶ 0014).

As to claim 3, the electric vehicle charging station as claimed in claim 1, in which the pillar is a telescopic pillar including a first section and a second section, each of the first section and the second section being a tubular member having a side wall defining a hollow interior and two ends, and the second section is slidably disposed within or around the hollow interior of the first section (Gifas: Fig. 1, 2, ¶ 0041).

As to claim 4, the electric vehicle charging station as claimed in claim 3, in which a top end of the first section is closed and in which the second section is disposed between the first section and the base in the extended position (Gifas: Fig. 1-3).

As to claim 5, an electric vehicle charging station as claimed in claim 4, further including a powered actuator joined to the pillar and to the casing, in which the powered actuator is arranged to cause the pillar to move relative to the casing between the extended position and the retracted position in which the powered actuator is joined to the first section or is joined to the first second and to the second section (Gifas: ¶ 0008, 0009, 0067, Iveco: ¶ 0014).

As to claim 6, the electric vehicle charging station as claimed in claim 5, in which the powered actuator is joined to a point on the first section which is proximal to the top end of the first section (Gifas: ¶ 0009, 0067, Iveco: ¶ 0014).

As to claim 7, an electric vehicle charging station as claimed in claim 3, in which the power socket is joined to the first section and is disposed spaced from the side wall of the first section, a cover being provided for sealing the socket, the cover being hinged at an edge to an edge of the socket and pivotable away from the socket, in which, in the retracted position, the side wall of the second section is disposed between or around the side wall of the first section and the socket (Gifas: ¶ 0009, 0046-0048, 0067).

As to claim 8, the electric vehicle charging station as claimed in claim 7, in which a resilient seal is disposed around a circumference of the cover for sealing the socket from fluid ingress (Gifas: ¶ 0046-0048, 0067).

As to claim 9, an electric vehicle charging station as claimed in claim 3, in which the side wall of each of the first section and the second section has a non-circular profile (Gifas: ¶ 0042).

As to claim 10, the electric vehicle charging station as claimed in claim 1, in which one or more apertures are provided in the base of the casing or in the side wall of the casing proximal to the base of the casing for draining fluid from the casing (Iveco: Fig. 1: 14, ¶ 0013).

As to claim 11, the electric vehicle charging station as claimed in claim 1, in which the pillar is hollow and a sheath is provided within the pillar, the sheath extending through the length of the pillar and being hollow for housing electrical cables (Iveco: Fig. 1: 18, ¶ 0015).

As to claim 12, the electric vehicle charging station as claimed in claim 3, in which the pillar includes a third section, the third section being a tubular member having a side wall defining a hollow interior and two ends, and the third section being slidably disposed within or around the hollow interior of the second section (Gifas: Fig. 1-3, ¶ 0041).

As to claim 13, the electric vehicle charging station as claimed in claim 3, in which the first section of the pillar includes engagement means arranged to engage the second section of the pillar for extending and/or retracting the pillar (Gifas: ¶ 0008, Fig. 1-3: 16).

As to claim 14, the electric vehicle charging station as claimed in claim 1, including guide means for extension or retraction of the pillar, the guide means including at least one rod or column arranged on an axis substantially parallel to a longitudinal axis of the pillar, and a connector between the at least one rod or column and the pillar (Gifas: ¶ 0041-0043).

As to claim 15, the electric vehicle charging station as claimed in claim 2, in which the powered actuator is arranged to extend along an axis which is substantially parallel to but spaced from a central longitudinal axis of the pillar (Gifas: ¶ 0008, 0009, 0043, 0067, Inveco: ¶ 0014).

As to claim 16, a method of installing an electric vehicle charging station as claimed in claim 1, comprising the steps of excavating a hole in the ground and placing the electric vehicle charging station in the hole (Rather than being directed to limiting the structure or the function the structure is made to perform, this claim limits the manner in which the structure is installed. Thus, this limitation is not given patentable weight. MPEP § 2114.In any event, see Gifas: ¶ 0040, 0066.).

As to claim 17, a method of charging an electric vehicle using an electric vehicle charging station as claimed in claim 1, comprising the steps of causing the electric vehicle charging station to move from the retracted position to the extended position; connecting a charging cable to the power socket; once the electric vehicle is sufficiently charged, removing the charging cable from the socket; causing the electric vehicle charging station to move from the extended position to the retracted position (Rather than being directed to limiting the structure or the function the structure is made to perform, this claim limits the manner in which the structure is operated. Thus, this limitation is not given patentable weight. MPEP § 2114. In any event, see Gifas: ¶ 0005, 0008, 0009, 0013. ).

As to claim 18, a method as claimed in claim 17, in which causing the electric vehicle charging station to move from the retracted position to the extended position includes using a portable electronic device to send a message to a processor of the electric vehicle charging station, the message causing the processor to cause at least one actuator of the electric vehicle charging station to move the electric vehicle charging station from the retracted position to the extended position (Rather than being directed to limiting the structure or the function the structure is made to perform, this claim limits the manner in which the structure is operated. Thus, this limitation is not given patentable weight. MPEP § 2114. In any event, see Gifas: ¶ 0005, 0008, 0009, 0010, 0013).

As to claim 21, the electric vehicle charging station as claimed in claim 1, wherein a top of the pillar is flush with the top of the casing when the pillar is in the retracted position (Gifas: Fig. 1: 10, Inveco: Fig. 1: 2, ¶ 0013, 0015).

As to claim 22, the electric vehicle charging station as claimed in claim 1, wherein the casing includes a plate, the plate is removably secured at the top of the casing, an aperture is provided through the plate for extension and retraction of the pillar therethrough, and a top of the pillar is flush with a top of the plate when the pillar is in the retracted position (Gifas: Fig. 1: 10, Inveco: Fig. 1: 2, 8, 32 ¶ 0013, 0015).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851